Citation Nr: 0526495	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 and from April to November 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  At the hearing, the veteran submitted additional 
evidence and waived his right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304 (2004).

Also during a conference just prior to his hearing, the 
veteran clarified that he is not appealing the RO's denial of 
his other claim for service connection for 
post-traumatic stress disorder (PTSD).  So that claim is not 
before the Board.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The record contains no competent medical evidence 
indicating the veteran's multiple sclerosis began in service 
or within seven years following his discharge from service or 
that it is otherwise attributable to his military service.




CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in December 2001, so prior to the 
May 2002 RO decision being appealed.  



According to the VCAA, VA must request that the claimant 
provide any evidence in his possession that pertains to his 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that he provide any evidence in his 
possession pertaining to his claim, this is nonprejudicial 
and, hence, merely harmless error.  The RO has consistently 
requested that he provide information pertaining to his 
claim.  When he has provided information about where he was 
treated for MS, VA has obtained the records.  And, as 
mentioned, he had a hearing at the RO before the undersigned 
Veterans Law Judge of the Board.  38 C.F.R. § 20.700(a).  He 
submitted additional evidence at the hearing, waived his 
right to have it initially considered by the RO, and the RO 
obtained all other records he earlier had mentioned as 
potentially pertinent.

Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  The VCAA duty to assist regarding the 
necessity of a medical examination does not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  So in this 
particular case, there is no reasonable possibility that an 
examination would aid in substantiating the veteran's claim 
- as there is no credible indication he had multiple 
sclerosis while on active duty in the military or within the 
applicable presumptive period following his discharge.  As 
such, the record is sufficient for a decision.  Therefore, 
the net result is that he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume for the sake of argument that his VCAA 
notice is somehow inadequate.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  The Court went on to hold in Mayfield that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim.  This 
being the case, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  Consequently, further VCAA notice is not required.

II.  Factual Background, Governing Laws, Regulations, and 
Legal Analysis

Service connection is granted for disability resulting from a 
personal injury sustained or disease contracted while on 
active duty in the military, or for aggravation of a 
preexisting condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Multiple sclerosis will be presumed to have been 
incurred in service if manifested to a compensable degree 
of at least 10 percent within seven years from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
permissible for a disease initially diagnosed after service, 
if all of the evidence, including that pertinent to service, 
shows the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records is negative 
for any diagnosis of multiple sclerosis.  He last served in 
the military in 1980.  The first diagnosis of this condition 
was in 1997, so not until many years after his military 
service concluded.  A Social Security Administration (SSA) 
decision granted him disability insurance benefits - 
effective March 1, 1997, due to severe multiple sclerosis 
and depression.

The veteran alleges he suffered from the early symptoms of 
multiple sclerosis (burning or itching, blurred vision, 
headaches, abdominal cramps) while in service, as reflected 
in his service medical records.  He also testified that the 
viral conditions that were diagnosed in service were really 
the early stage of his multiple sclerosis.  The veteran also 
noted that a VA neurologist, in a March 2004 follow up, said 
the veteran had experienced symptoms of multiple sclerosis 
since the mid-1970's, meaning since he was in the military.  
As further support for his claim, the veteran submitted an 
article relating to multiple sclerosis prepared by the 
National Institute of Neurological Disorders and Stroke 
(NINDS) of the National Institutes of Health (NIH).  This 
selection defines the condition and describes its attendant 
symptoms, signs, diagnosis, prophylaxis and treatment.  The 
article notes the possible symptoms of multiple sclerosis:  
muscle weakness; spasticity, impairment of pain, temperature, 
and touch senses; pain (moderate to severe); ataxia; speech 
disturbances; vision disturbances; vertigo; bladder 
dysfunction; bowel dysfunction; sexual dysfunction; 
depression; euphoria; cognitive abnormalities; and fatigue.  

As multiple sclerosis was initially diagnosed in 1997, 
service connection would be warranted of a presumptive basis 
if the veteran served in the military within 7 years of that 
date, from 1990 to 1997.  However, his last discharge from 
service was in 1980, almost ten years prior to this 7-year 
presumptive period.  

The veteran maintains the symptomatology recorded in his 
service medical records, in actuality, represented 
undiagnosed multiple sclerosis.  But his service medical 
records and any medical records from the 7-year period from 
November 1980 to November 1987 contained in his claims file 
do not suggest the presence of any abnormalities, complaints, 
or symptomatology diagnostically indicative of multiple 
sclerosis.  The symptomatology he complained of in service 
was variously diagnosed as flu, common colds, viral 
infections, flat feet, chronic low back strain, and 
pseudofolliculitis barbae.  Moreover, besides complaints and 
findings of low back and foot pain, a comprehensive VA 
examination after service, in September 1982, was normal.  
The veteran stated that he was told that his low back pain 
was secondary to his flat feet.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the veteran 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  Therefore, his 
statements that the viral conditions in service represented 
the early, i.e., prodromal stage of his multiple sclerosis 
have no probative weight.  

The Board is mindful of the VA neurologist's March 2004 
opinion that the veteran had experienced multiple sclerosis 
symptoms since the mid-1970's, meaning since he was in the 
military.  But another VA physician, in a June 2002 
neurological follow up, noted that, "in retrospect, [the 
veteran's] symptoms probably date back to 1970," which, if 
true, means even prior to when he began serving on active 
duty in the military in March 1976.

These examiners relied exclusively on information provided by 
the veteran.  And the Board may reject a medical opinion, as 
here, that is based on facts provided by the veteran that 
have previously been found to be inaccurate or because other 
facts in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  The Board may 
not, however, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).



With these analytical guidelines in mind, the Board affords 
little probative weight to these opinions because the 
examiners failed to address the veteran's relevant medical 
history or provide the reasoning upon which their assumptions 
were based.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  So these 
opinions about the date of onset of the multiple sclerosis 
have little to no probative weight in addressing this 
determinative issue because they are not based on an 
independent review of the pertinent medical and other 
evidence on file.  Consequently, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for multiple sclerosis is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


